DETAILED ACTION
Allowable Subject Matter


Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 1 recites: a vehicle power transfer system comprising: an electric drive motor; an electric power controller comprising an artificial intelligence AI controlled multi-channel power divider and a variable frequency drive structured and arranged to selectively feed electrical current from the variable frequency drive to the electric drive motor and receive electrical current from the electric drive motor; an electric generator connected to the multi-channel power divider of the electric power controller; at least one battery connected to the multi-channel power divider of the electric power controller; an electronic shift transmission; and a direct coupling assembly between an output drive shaft of the electric drive motor and an input drive shaft of the electronic shift transmission structured and arranged to transfer torque from the output drive shaft of the electric drive motor to the input drive shaft of the electronic shift transmission in a drive mode, and to transfer torque from the input drive shaft of the electronic shift transmission to the output drive shaft of the electric drive motor in an energy collection mode.


3.	Claim 20 recites: a vehicle power transfer system comprising: an electric drive motor; an electric power controller structured and arranged to selectively feed electrical current to the electric drive motor and receive electrical current from the electric drive motor; an electric generator connected to the electric power controller; at least one battery connected to the electric power controller; an electronic shift transmission; and
a direct coupling assembly between an output drive shaft of the electric drive motor and an input drive shaft of the electronic shift transmission structured and arranged to transfer torque from the output drive shaft of the electric drive motor to the input drive shaft of the electronic shift transmission in a drive mode, and to transfer torque from the input drive shaft of the electronic shift transmission to the output drive shaft of the electric drive motor in an energy collection mode, wherein the direct coupling assembly comprises: a first coupling hub drivingly connected to the output drive shaft of the electric drive motor; a second coupling hub drivingly connected to the input drive shaft of the electronic shift transmission; and a connecting spring contacting the first and second coupling hubs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614